Title: From John Adams to American Academy of Arts and Sciences, 4 December 1797
From: Adams, John
To: American Academy of Arts and Sciences



Dear Sir
Philadelphia Decr: 4th 1797—

The inclosed oration concerning Citizen Socrates is presented to the American Academy of Arts and Sciences by one of their most learned and respectable foreign Members, Professor Luzac of Leyden, late Rector magnificus in the University of that City—He is himself in many respects, the Socrates he draws—
With my best Respects to all friends I / Remain your obt.

John Adams